 1
 2
 3
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                  WESTERN DIVISION
12
13
     ESTEVAN RAMIREZ,                       )       Case No. LA CV 19-05038-VBF-AS
14                                          )
                        Petitioner,         )       ORDER
15                                          )
                                            )       Dismissing the Action
16         v.                               )       Without Prejudice
                                            )
17 PATRICK COVELLO,                         )       Directing Entry of Separate Judgment
                                            )
18                      Respondent.         )       Terminating & Closing the Case (JS-6)
                                            )
19                                          )
20
21         On June 10, 2019, Estevan Ramirez (“Petitioner”), a California state prisoner
22 proceeding pro se, filed a motion for an extension of time to file a petition for writ
23 of habeas corpus. (Doc. 1). Petitioner asserts that he is entitled to equitable tolling
24 for various reasons. (See Motion at 1-3 and attached exhibits).
25         A statutory petition for a writ of habeas corpus pursuant to section 2254 can
26 be filed only by a person who is in state custody and contends that such custody is
27 in violation of the Constitution, laws, or treaties of the United States. See 28 U.S.C.
28 § 2254©. Petitioner fails to assert any specific claims, much less any claims which

                                                1
 1 challenge the lawfulness of his conviction or his sentence (i.e., claims that go to the
 2 fact or duration of his confinement). See Preiser v. Rodriguez, 411 U.S. 475, 489,
 3 93 S. Ct. 1827 (1973).
 4        Since petitioner does not state a cognizable claim for relief under 28 U.S.C.
 5 § 2254, and indeed does not even state any claims that sound in habeas, the Court
 6 will dismiss his action. The dismissal will be without prejudice to any right that he
 7 may have to file timely, exhausted, cognizable claims for habeas corpus relief in
 8 federal court (pursuant to 28 U.S.C. § 2441, 28 U.S.C. § 2554, or otherwise).
 9
10                                         ORDER
11        The purported habeas corpus petition is dismissed without prejudice.
12        Judgment consistent with this Order will be entered as a separate document
13 as required by Fed. R. Civ. P. 58(a).
14        This case shall be terminated (JS-6) and closed.
15        IT IS SO ORDERED.
16
17 Dated: September 4, 2019                        _____________________________
18
                                                    VALERIE BAKER FAIRBANK
19                                                 UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                              2
